Citation Nr: 1431082	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision by the RO.  Since the RO's rating decision, the Board has remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record in July 2003, and May 2004. 

In May 2005, the Board issued a decision that denied the Veteran's claim for service connection.

The Veteran, in turn, appealed the May 2005 decision to the United States Court of Appeals for Veterans Claims (Court).

In June 2007, the Court vacated the May 2005 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

Most recently, the Board remanded the case to the RO via the AMC for additional development of the record in December 2007 and November 2009.

In February 2011, the Board issued a decision that again denied the Veteran's claim for service connection.

The Veteran appealed the Board's February 2011 decision to the Court.  In September 2013, the Court issued a single judge memorandum decision vacating the February 2011 Board decision and remanding the matter for further proceedings consistent with the decision.





The Board is satisfied that there has been substantial compliance with all of the actions previously sought by the Board through its prior development requests and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam from February 5, 1968 to October 12, 1968.

2.  The Veteran does not have a current lung disorder which has been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service, to include exposure to any herbicides while serving in Vietnam.


CONCLUSION OF LAW

A current lung disorder was not incurred in or aggravated by service, nor may any be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice was provided to the Veteran on several occasions, to include in December 2000, May 2004, and January 2008.  This notice informed the Veteran of the evidence needed to substantiate his claim and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.



The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran has been afforded multiple VA examinations to address the nature and etiology of the claimed disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  They also provided full explanations for the opinions.

The Board notes that the Veteran has asserted that there are outstanding service treatment records located at the Walson Army Hospital in Fort Dix, New Jersey.  However, a response from the National Personnel Records Center (NPRC) reflects that, upon inquiry, no records were located.  The Board finds that such records do not exist, and that further efforts to locate them would be futile.  Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran in this case has such verified Vietnam service (from February 5, 1968 to October 12, 1968).  

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  




Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include a lung disorder.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from a lung disorder that is due to herbicide exposure during service in Vietnam.  Additionally, he asserts that he developed a recurring lung condition, in the form of a chronic cough, after being treated for pneumonia, and after being exposed to a number of allergens in service.  Also, the Veteran has repeatedly denied a history of any tobacco use, but has reported previously living with his son who smoked, although he did so outside, and has claimed second hand exposure to smoke while in service.  In support of these contentions the Veteran has submitted written statements from himself, his former spouse who is a registered nurse, and his representative, that confirm his reported symptomatology dates back to 1970.  Further, he has submitted copies of medical treatise excerpts which indicate that bronchitis or pneumonia can trigger intrinsic asthma.

Of preliminary importance, throughout his appeal, the Veteran has asserted various theories of entitlement on which to base his claim for service connection, to include the aggravation of a pre-existing lung disorder, to include allergies.  See statement from the Veteran, received in October 1994.





If the disorder is not noted at entrance, a veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.

The Federal Circuit Court held in Wagner that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board notes that the Veteran received a hearing before a Decision Review Officer at the RO in July 1993.  Here, he testified that immediately after he was discharged from service he was treated for allergies that included dust and rag weed.  He claimed that he was treated while serving in Vietnam and in Fort Beville, Virginia, for recurring pneumonia.  The Veteran denied smoking, and asserted that his tour in Vietnam made his allergies worse.  For the sake of analysis of this claim, the Board accepts that Veteran's contention that he has never smoked.

Significantly, review of the Veteran's service treatment records includes a pre-induction report of medical history, dated in May 1966, which shows that the Veteran checked-the-box for pain or pressure in chest, and for boils.  The Board acknowledges the Veteran's contention that checking the box for boils on his pre-induction examination is evidence that he was already experiencing allergies prior to entering service.  See Veteran's statement received in October 1999.  However, the Veteran's May 1966 pre-induction medical examination report is negative for any lung disorder, and the pre-induction examiner noted a negative chest X-ray.  Additionally, a December 1966 service treatment record reflects a nurse's note of no known allergies.

In consideration of the totality of the medical evidence, the Board finds no clear and unmistakable evidence to establish that a lung disorder existed prior to service to rebut the presumption of soundness in this case.  Further, the Veteran has, by his own admission and reflected throughout the record, indicated that he entered the service in good health, and that his problems began after his induction.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in September 1993.  Therefore, the service connection claim will not be further analyzed based on a theory of aggravation of a pre-existing disorder.

As noted, the record demonstrates that the Veteran served in Vietnam during his active duty service, and hence may qualify for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.

However, none of the identified lung disorders including chronic allergic rhinitis, pollenosis, acute bronchitis, upper respiratory infection, and/or asthma are listed as a disease process that has been associated with exposure to certain herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  The Board notes there is no positive association between exposure to herbicides and any condition for which the Secretary of Veteran's Affairs (Secretary) has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  In addition, as discussed in greater detail below, the Veteran has not submitted competent evidence which adequately supports his lay assertions that any current lung disorder is causally linked to herbicide exposure or other incident of his period of active service.





Notably, the Veteran's service treatment records show findings of and treatment for a cold, a persistent cough, and a cough for 2 months.  A December 1966 lab report reflects the test results of a throat culture indicated findings of diplococcus pneumoniae.  A subsequent treatment record of the same date reveals a diagnosis of infection, upper respiratory (diffuse) acute-treated, cured.  A January 1967 chest X-ray included normal results.  A February 1967 entry noted that a cough persists.  It was stated that he had "cut down on smoking as advised."  Examination showed that the lungs were clear.  Prescriptions were given for tetracycline and expectorant cough medicine.  The Board notes that these treatment records are dated prior to exposure to herbicides while in Vietnam in 1968.  

Finally, the report of an October 1968 separation medical examination shows negative findings for any lung disorder.  On clinical evaluation, his nose, sinuses, throat, ears, lungs and chest were all described as normal.  The report of a medical history completed by the Veteran at that time reflects that he denied having had chronic or frequent colds, sinusitis, hay fever, tuberculosis, night sweats, shortness of breath, pain or pressure in the chest, or a chronic cough.  

Regarding the Veteran's service separation examination, as noted in the September 2013 Memorandum Decision, the Court noted that the Veteran had, throughout the course of his appeal, asserted that he had not actually been provided with a full physical examination in association with his service separation.  As noted, such a report is of record, and the examiner supplied specifically-identified medical information, such as height, weight and blood pressure findings.  Also noted was the Veteran's claim that he had denied having certain symptoms because the medical history form did not list "pneumonia" and there were medical records showing his respiratory-related problems.  The history form is shown to include a place to report symptoms such as "chronic or frequent colds," "sinusitis," "hay fever," "asthma," "shortness of breath," and "chronic cough."  The Veteran denied ever having any of these symptoms, and thus his contention that the medical history form did not offer a sufficient opportunity to report respiratory problems is not convincing.  Also, concerning the Veteran's claim of not having been afforded a full physical examination at the time of his service separation, the above-discussed October 1968 report of medical examination clearly contradicts his assertion.  The objective, contemporaneous examination report has greater probative value than the Veteran's recollections from many years later.

The Board concedes that the Veteran has been diagnosed with a variety of upper respiratory disorders some time after his discharge from service.  VA and private treatment records, dated from February 1975, generally reflect findings of and treatment for nasal congestion, cough, hoarseness, erythemia, asthma, chronic obstructive pulmonary disease (COPD), allergic rhinitis, emphysema, acute bronchitis, sinusitis, and various allergies, to include pollen and trees.

Specifically, a November 1979 private treatment record reflects that the Veteran was diagnosed in 1973 with chronic allergic rhinitis and pollenosis.

In an October 1996 letter from a VA medical center to the Veteran, a VA physician noted that the Veteran's medical history and physical examination was significant for allergic rhinitis/asthma, and that his lab tests and chest X-ray were all within normal limits.  The VA physician indicated that the Veteran's medical problems were not necessarily related to possible Agent Orange and other herbicide exposure.

A November 1996 private physician's opinion statement (from Cheng-Hong Hwang, D.O., Ph.D., F.C.C.P.) shows that the Veteran provided a history of exposure to Agent Orange and various herbicides while serving in Vietnam, and that he subsequently developed frequent, significant allergic rhinitis and upper respiratory infections, and asthmatic symptoms.  The Veteran denied use of tobacco or illicit drugs, as well as occupation exposure, other than during his military service, to harmful fumes, chemicals, dusts, heavy metals, or other pollutants.  The physician noted that, clinically, the Veteran developed frequent upper respiratory tract infection, allergic rhinitis, and asthma since the 1970's, and opined that it was reasonable to assume that he had a hypersensitive airway that predisposed him to environmental agent induced respiratory tract dysfunction.  The physician reasoned that the time course of the respiratory ailment coincided with the Veteran's exposure to Agent Orange and other non-specific herbicides during his military tour in Vietnam.  The physician concluded that it was highly plausible that exposure to Agent Orange further damaged the Veteran's respiratory tract integrity, and predisposed him to his subsequent respiratory ailments.

A September 2003 private physician's opinion statement, from the same physician who proffered the November 1996 opinion, reveals that the Veteran was referred for a pulmonary evaluation because of persistent asthma and rhinitis for many years.  The Veteran reported that he was in good health until he contracted pneumonia in December 1966, and that since then, he developed a chronic cough, wheezing, and nasal congestion.  The Veteran claimed that his respiratory ailment began after serving as an Army engineer in Vietnam with exposure to Agent Orange and various herbicides.  The physician noted that he had reviewed the Veteran's records (although specifically what records were reviewed was not specified).  The physician opined that the Veteran's respiratory tract dysfunction was characterized by airway hyperresponsiveness to environmental irritants, and noted that his first exposure to potent irritants by his own account occurred during military service in Vietnam.  The physician concluded that a spirometry report, dated in November 2002, revealed reversible small airway obstruction, which was consistent with asthma and hyperresponsive airway disease.

Moreover, a September 2004 VA pulmonary consult report reveals a reported history of asthma since service, and findings of mild asthma, allergic rhinitis, and possible malingering and paradoxical vocal cord movement.  An October 2006 VA X-ray report shows findings of lungs hyperinflated, and diagnosis of emphysema, minimal scoliosis, no acute infiltrate.  An April 2009 VA pulmonary consult report indicates that the Veteran was unable to perform a pulmonary function test due to his reported emphysema, and the respiratory therapist was unable to obtain a reading to record the Veteran's poor effort.

Also of record is a letter dated in February 2010, written by the above-mentioned, private physician, Cheng-Hong Hwang.  As part of this letter it was mentioned that the Veteran was first seen in November 1996 for pulmonary evaluation.  The Veteran gave a history of having recurrent respiratory symptoms, including upper airway allergy and cough symptoms and lower tract hyperresponsiveness, since being in Vietnam in 1966.  The Veteran attributed his symptoms to exposure to Agent Orange and other unknown herbicides.  On examination, respiration was not labored at 20.  HEENT examination was unremarkable.  Chest was symmetric with adequate and clear aeration.  The physician commented that the Veteran developed airway hyperresponsiveness since a tour of duty in Vietnam with possible exposure to Agent Orange and other herbicides.  He reported slow but steady progression of symptoms in spite of intensive medical therapy.  

The Board notes that throughout his appeal, the Veteran has been afforded numerous VA examinations, the results of which are discussed below. 

In conjunction with the current appeal, the Veteran was provided a VA examination in November 1992.  Here, the Veteran reported that he had pneumonia while in service, for which he was hospitalized for two weeks, and that since then he has had residual mild dry cough aggravated by fatigue, and dyspnea on climbing two flights of stairs or hills.  Physical examination revealed symmetrical chest, full and equal expansion, resonance throughout, breath sounds that were bronchovescivular, and no rales, wheezes, or rhonchi.  The examiner noted that the Veteran denied tobacco use.  He was diagnosed with chronic bronchitis with slight restrictive and obstructive lung impairment. 

In July 1999, the Veteran was afforded a VA respiratory diseases examination.  Here, he denied experiencing any respiratory problems prior to hospitalization for pneumonia in December 1966, three months after entering military service.  The Veteran complained of symptoms of episodic wheezing, dyspnea, coughing, post-nasal drip, and seasonal allergies following discharge from the Army.  The Veteran described living with his son who is a smoker.

On physical examination, the examiner noted the Veteran's chest was clear without wheezes, and the heart examination was unremarkable.  Pulmonary function studies, performed in July 1999, showed that the pre-bronchodilator spirometry results were not acceptable because of poor test performance by the Veteran, and the post-bronchodilator spirometry results were normal.  Lung volume measurements were noted as showing normal air-trapping and diffusing capacity.  A repeat pulmonary function study of the same time period revealed the same results.  The examiner noted a chest X-ray, also dated in July 1999, revealed normal results, and blood work performed later that month was normal with no eosinophilia seen on complete blood count.  The examiner indicated that although the Veteran reported symptoms of asthma, the examiner was unable to substantiate the amount of asthma present.

A November 2002 VA examination report indicates that the claims file was not available for review.  However, the Veteran reported that he was diagnosed with asthma four years ago, and that he experienced symptoms of chronic cough with clear sputum, occasional wheezing, occasional shortness of breath on exertion, frequent headaches with nasal congestion, and allergic rhinitis.  The Veteran denied any hemoptysis, lung cancer, or any other lung malignancies, and denied a history of smoking.

On physical examination, the examiner observed no erythema, no exudates, no ulcerations, no tonsilar erthyema, and no nasal erythema or polyps.  Further, chest examination revealed no barrel shaped deformities, lungs were clear bilaterally, heart sounds were regular, no accessory muscle use, and no murmurs were appreciated.  Pulmonary function test revealed normal results, and chest X-ray showed findings of hyperinflated lungs.  The Veteran was diagnosed with asthma, allergic rhinitis with normal spirometry, and a history of bacterial pneumonia in service.  The examiner opined that bacterial pneumonia is not known to be a risk factor for asthma, and there was no documentation linking Agent Orange exposure to asthma or allergic rhinitis.

A May 2003 VA medical opinion provided by the November 2002 VA examiner, indicates that the claims file was reviewed.  The examiner opined that, after review of the November 2002 VA examination, the neither the Veteran's asthma nor his allergic rhinitis were likely a secondary cause of bacterial pneumonia in the past, and that neither the asthma nor the allergic rhinitis were related to a history of Agent Orange exposure.  The examiner noted that the Veteran had a normal spirometry.

In April 2009, the Veteran underwent a VA respiratory examination which indicated that the Veteran denied a history of any tobacco use, but endorsed a history of a respiratory disorder, to include bronchial asthma and emphysema.  The Veteran claimed to have suffered from asthma since service.   He complained of a chronic cough, wheezing, and shortness of breath that he claimed developed after being treated for pneumonia in the service, and denied a history of bronchitis, hemoptysis, and current allergy immunotherapy.  The Veteran denied using oxygen, or systemic steroid treatment; however, he did undergo allergy immunotherapy a few years after his discharge from the service.  The examiner noted an in-service history of treatment for multiple respiratory infections.

On physical examination, the examiner observed that respirations were 12 per minute, unlabored, and lungs clear to auscultation bilaterally without wheezes, rales, or rhonchi, without dullness to percussion.

Results of a chest X-ray, dated in October 2006, revealed findings of lungs hyperinflated, increased anterior clear space noted, heart normal in size, and bony structures unremarkable except for mild scoliosis to the left of the upper thoracic spine.  A pulmonary function test, ordered in April 2009, showed findings that the Veteran was unable to perform the procedure because he stated he could not blow hard and refused to perform the procedure. 

The Veteran was diagnosed with no specific respiratory disorder identified at the time, without evidence for asthma or bronchial asthma.  The examiner concluded that a current respiratory disorder was not related to the Veteran's service.  The examiner noted that emphysema and COPD is not a diagnosis made by chest X-ray, and that the impression of a radiologist in the October 2006 X-ray report was not a clinical diagnosis.  Further, the examiner opined that there was no evidence of reversibility of airway obstruction on pulmonary function test, and indicated that the Veteran would require a methacholine challenge test to confirm a diagnosis of bronchial asthma.  The examiner commented on the medical treatise submitted by the Veteran, which reflected the contention that bacterial pneumonia can trigger asthma, and noted that, that did not mean that pneumonia causes asthma.  The examiner noted a private physician's opinion, dated in 1996, which indicated findings that the Veteran has hypersensitive airways, and a 2003 opinion, which included a diagnosis of asthma and hyperresponsive airway disease; but concluded that no objective evidence was provided to confirm those findings.  The examiner disagreed with a diagnosis of mild asthma, and agreed with an opinion that bronchial asthma and allergic rhinitis are not secondary to bacterial pneumonia or caused by bacterial pneumonia.

Most recently, the Veteran underwent a VA examination in March 2010.  Here, the examiner noted a history of pneumonia in service in 1966, for which he had been hospitalized for 4 days, which led to the development of a chronic cough disorder.  The examiner indicated that the Veteran has been diagnosed with chronic allergic rhinitis, pollenosis, acute bronchitis, upper respiratory infection, and asthma since service.

On examination, the examiner observed that the Veteran cleared his throat throughout the visit, had an oxygen saturation level of 100 percent on room air, which was deemed normal, had respirations of 18 that were unbelaboured, had tenderness over the right maxillary sinus area, had clear lungs, and had moderate shortness of breath, leg fatigue, and dizziness when asked to walk for six minutes, although he still exhibited an oxygen saturation of 100 percent on room air.  Further, pulmonary function test on the day of the examination was noted as normal, and CT scan of the sinuses performed in January 2010 showed no evidence of sinusitis; however, there was evidence of deviation of the nasal septum to the left with a large nasal septal spur.  Notably, CT scan of the chest, also performed in January 2010, revealed hyperinflated lung parenchyma, but showed no evidence of bronchiectasis or honeycombing.

The examiner provided an opinion regarding the nature of the Veteran's claimed lung disorder, and diagnosed him with chronic cough due to upper airway cough syndrome due to rhinosinus condition, allergic rhinitis.  The examiner noted the finding of a deviated nasal septum and a large nasal spur further support that the Veteran's nasal condition was aggravated by the presence of this structural abnormality.  The examiner opined that the Veteran did not have pneumonia during service, although a throat culture of "diplococcus pneumonia" came back positive, as throat culture positivity does not confirm the presence of pneumonia and a radiographic finding for the chest accompanying the culture was negative.  The examiner indicated that the fact that the Veteran was not treated with antibiotics at the time of his in-service treatment for a lung condition further supports that the Veteran did not have pneumonia, and shows that he had an upper respiratory tract infection.  The examiner noted that upper respiratory tract infections are self-limiting conditions which can resolve with or without treatment.  The examiner noted that the Veteran's in-service lung condition had resolved completely, not leading to a chronic condition, which was reinforced by the fact that the separation examination showed no respiratory complaints.  The examiner indicated that the last documentation of medical attention during military service was 9 months earlier when the Veteran was treated for a cold. 

The examiner determined that a methachloine challenge test was not necessary to provide an opinion as to the etiology of the Veteran's current lung disorder, as establishing a diagnosis of asthma would not serve to establish a causal relationship between asthma and the upper respiratory tract infection diagnosed in the service.  The examiner concluded that the upper respiratory tract infection diagnosed in service did not lead to asthma, and noted that there is an association between asthma and allergic rhinitis and that the Veteran could currently have asthma.  However, the examiner opined that even if the Veteran has a current diagnosis of asthma, it is irrelevant as it is not caused by or a result of an upper respiratory tract infection, which is self-limiting and does not lead to a chronic condition.  The examiner noted that the Veteran was diagnosed with allergic rhinitis, which was diagnosed many years after the Veteran was discharged from service in 1973, and it was not as a result of an upper respiratory infection in service.  The examiner also noted that the first medical documentation alluding to a diagnosis of asthma was noted in 1996, and that a private physician supported this diagnosis in 2003 based on a normal spirometry.  However, the examiner indicated that asthma is not diagnosed based on small airway hyperresponsiveness.  The examiner supported this contention on the basis of private treatment records from various physicians who have treated the Veteran for his allergies since 1973 not showing findings of asthma.

The examiner ruled out diagnoses of COPD and emphysema based on several normal pulmonary function tests and normal diffusing capacity.  Additionally, the examiner noted that the CT scan of the chest failed to show radiographic evidence of emphysema.  The examiner indicated that a chest X-ray report, dated in October 2006, could not be used to make a diagnosis of emphysema, as emphysema and COPD cannot be diagnosed based on chest X-ray findings.  The examiner concluded that the Veteran's chest X-ray was normal up until 1996 based on the fact that a chest X-ray, dated in October 1992, showed no pathology.  The examiner concluded that the upper respiratory tract infection experienced in service did not cause, lead to, or result in allergic rhinitis, asthma, or chronic cough.

The Board finds that the March 2010 VA examiner's opinion constitutes probative and dispositive evidence on the current medical condition question.  In this regard, the March 2010 VA examiner based the opinion on both a current examination of the Veteran and a review of the documented medical history and findings and supported by a rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Further, the March 2010 VA examiner's findings, particularly with respect to the etiology of the Veteran's lung disorder, are generally supported by the medical evidence of record, to include the Veteran's numerous previous VA examination reports.

The Board acknowledges the November 1996, September 2003 and February 2010 opinion statements from the Veteran's private physician, which all essentially indicated that the time course of his respiratory ailment coincided with his exposure to Agent Orange and other non-specific herbicides during his military tour in Vietnam, and concluded that it was highly plausible that exposure to Agent Orange further damaged the Veteran's respiratory tract integrity and predisposed him to his subsequent respiratory ailments.  However, the Board accords the March 2010 examiner's opinion more probative weight, as the private physician's opinions were based on a finding that the Veteran's respiratory tract dysfunction was characterized by airway hyperresponsiveness to environmental irritants, and the private physician failed to explain and support these opinions with evidence from the record.  Moreover, and of significant note, the private physician's theory that exposure to herbicides in Vietnam resulted in the development of respiratory symptoms is inconsistent with the service medical records which show that the onset of symptoms of coughing occurred prior to service in Vietnam.  Thus, the private opinion appears to be based on a mistaken understanding of the facts. 

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, 4 Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Overall, the evidence of record supports the opinion of the March 2010 VA examiner that the diagnosed lung disorders had their etiological onset post-service.  Further, the Board is aware that the Veteran first complained of symptoms related to his allergies in 1970, relatively soon after his discharge from service.  However, as noted by the March 2010 VA examiner, the medical evidence shows that the Veteran first received a diagnosis of asthma in 1996, first received a diagnosis for allergic rhinitis in 1973, and opined that the Veteran's allergic rhinitis and claimed asthma have no etiological relation to his in-service upper respiratory tract infection.




There also is no medical evidence that tends to support the Veteran's lay assertions by showing that his current lung disorder is related to treatment for a cough in service.  Moreover, any such lay opinion in of itself would be outside the Veteran's level of expertise.  The Board has noted that the Veteran presented medical articles such as an "Asthma Sourcebook" which indicates that an episode of respiratory infection could lead to the development of asthma.  However, these are studies which pertained to persons other than the Veteran.  Therefore, the article cannot be said to contain medical opinion demonstrating that the Veteran's lung problems are attributable to an infection in service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The Board has noted that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the Court has held that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks.  

The Veteran has not provided any medical opinion of a medical professional supporting this aspect of his claim, namely that an infection in service caused him to develop asthma.  For this reason, the Board must find that the medical text evidence submitted by the Veteran does not contain the necessary specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.




The Board must also assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence. 

Where the determinative issue involves question of causation or diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Here, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau; Barr, 21 Vet. App. at 310; see also 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.




If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan, 451 F.3d at 1336.

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Although the Veteran is deemed competent to describe symptoms of a lung disorder, to include a chronic cough and difficulty breathing that he relates to his active service, and although his former spouse is competent to attest to observations of a lung disorder with an onset of 1970, as these particular symptoms are capable of lay observation, the Veteran is not shown to possess any training, expertise or credentials in the field of medicine to be able to comment competently on the etiology of the various lung disorders noted in this case, and his former spouse, a registered nurse, failed to offer an opinion as to the etiology of the various lung disorders.  While the Veteran is competent to report his symptoms, the etiology of his lung disorder is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson.  For this reason, the Board must rely on the March 2010 VA medical opinion in deciding this appeal.

Therefore, after weighing the medical evidence of record, the Board finds greater probative value in the March 2010 VA opinion.  This negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The above-discussed private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

Moreover, the Board finds that the Veteran's account of having had ongoing chronic symptoms throughout service is not credible.  In this regard, the service medical records document only a short period of ongoing symptoms involving coughing.  There was subsequently a lengthy period of time in which no such symptoms were recorded.  In addition, of particular significance, and mindful of the Veteran's assertions regarding his denying having certain symptoms due to the fact that the medical history form completed in the course of his service separation examination did not list "pneumonia," the Veteran specifically denied having any such symptoms when he gave his report of medical history upon separation.  The report of a medical history completed by the Veteran at that time reflects that he denied having had chronic or frequent colds, sinusitis, hay fever, tuberculosis, night sweats, shortness of breath, pain or pressure in the chest, or a chronic cough.  Here the Veteran's lay assertions are credible to the extent that they establish that the Veteran was seen in service on more than one occasion for cough-related complaints.  However, any assertion of on-going symptoms since service is inconsistent with the normal separation examination and is not credible.  The Board finds that the more probative evidence regarding etiology tends to weigh against a finding that the lung-related problems diagnosed in the course of this appeal are due to the Veteran's active service.  Thus, the Board finds that the lay opinion is less informed, less probative and less credible than the reasoned March 2010 medical opinion.  The Board is of the opinion that contemporaneous denials of symptoms have far greater probative value than recollections made many years later in support of a claim for monetary benefits.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.


ORDER

Service connection for a lung disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


